DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application is being examined under the pre-AIA  first to invent provisions. 
				    Response to Arguments
2.        Applicant’s arguments filed 6-7-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).

                   Double Patenting 
3.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,451,195. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of the application is merely broader in scope than patented claims 1-29 and therefore an obvious variant. 

          Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,906,829. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 

       Claims 1-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,187,688. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 

      Claims 1-6, 8-13, and 15-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,575,044. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-17 of the application is merely broader in scope than patented claims 1-18 and therefore an obvious variant. 

     Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,979,760. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of the application is merely broader in scope than patented claims 1-24 and therefore an obvious variant. 

                    Claim Objections
6.     Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

8.     Claims 1, 5-7, 9-10, 12-15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kikinis,US 5,929,849 in view of Datta et al., US 2007/0079326, and in further view of Thomas et al., US 2005/0018045.

       Regarding claim 1, Kikinis teaches of a method comprising: 
     causing a display device to display a video depicting an item in a scene (See col.4 lines 22-54; col.6 lines 50 to col.8 line 52; col. 10 lines 39-67; Figs.2A-2B which discloses of depicting the car or an emblem of the car on the display device);
     causing the video display to display a tag in a first position on a first frame of the video, the tag being associated with the item depicted in the video (See col.4 lines 22-54; col.6 lines 50 to col.8 line 52; col. 10 lines 39-67; Figs.2A-2B which discloses of displaying a tag of at least the emblem or a tag of at least the car itself in a first position of a first video frame), 
      causing the video display to display the tag in a second position on a second frame of the video (See col.4 lines 22-54; col.6 lines 50 to col.8 line 52; col. 10 lines 39-67; Figs.2A-2B which disclose of displaying the video in sequential frames consisting of the tag/url/emblem/and car being able to move through successive frames where the frames consist of a large number of frames and of live broadcast/sports broadcasts. Here, the second frame is construed to be that of at least 2 adjacent frames away from the first frame and where the emblem moves according to the car and/or position input data of the emblem into the stream as depicted in Fig.2); and
     causing the video display to display the tag in intermediate positions between the first and second positions during frames between the first and second frames of the video (See col.4 lines 22-54; col.6 lines 50 to col.8 line 52; col. 10 lines 39-67; Figs.2A-2B which discloses of the video display displaying the tag/emblem /car in successive adjacent frames, the intermediate position being that of at least the middle frame of the first and second frame, e.g. the second/middle frame of 3 total frames).
      Kikinis is silent with respect to wherein the tag includes text information associated with the item depicted in the video.
      However, in the same field of endeavor, Datta teaches of wherein the tag includes text information associated with the item depicted in the video (See [0031] and [0039]; Figs. 3A-4 which discloses of text information such as seafood or joes bails bonds or cola text which identifies the product and/or advertisement within a region of the depicted item such as a car, player, or beverage).
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Kikinis to have incorporated the teachings of Datta for the mere benefit of being able to provide additional information before deciding whether or not to click on an item/additional purchase information.
        The combination of Kikinis and Data is silent with respect to the tag being distinct and separated away from the item depicted in the video and wherein each of the first position, second position, and the intermediate positions is different from the item position.
        However, in the same field of endeavor, Thomas teaches of the tag being distinct and separated away from the item depicted in the video and wherein each of the first position, second position, and the intermediate positions is different from the item position (See Fig.9-10 and [0102]-[0103] wherein the players/items are tracked within each video frame and the name tags are labeled below the players).
        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Kikinis and Datta to have incorporated the teachings of Thomas for the mere benefit of being able to better read the associated text without interference from the item itself.
        Regarding claim 5, the combination teaches the method of claim 1, wherein the video also depicts a second item (See Datta, Fig. 3A-4 and [0031]-[0039] which discloses multiple players and multiple cars/beverages), the method further comprising: causing the video display to display a second tag in a first second tag position on a first frame of the video, the second tag being associated with the item depicted in the video, wherein the second tag includes text information associated with the second item depicted in the video; causing the video display to display the second second tag in a second position on a second frame of the video; and causing the video display to display the second tag in intermediate positions between the first second tag and second second tag positions during frames between the first and second frames of the video (See Datta, Fig. 3A-4 and [0031]-[0039] moving cars/players in different moving frames within a broadcast/sports broadcast where the players and cars are in different positions when proceeding through the broadcast and where the tags are present displayed on each of the multiple players jerseys including the advertisement text; See Kikinis, col.4 lines 22-54; col.6 lines 50 to col.8 line 52; col. 10 lines 39-67; Figs.2A-2B which discloses of the video display displaying the tag/emblem /car in successive adjacent frames, the intermediate position being that of at least the middle frame of the first and second frame, e.g. the second/middle frame of 3 total frames. Furthermore, it should be noted that the claim does not say whether its simultaneous display of second item with first the first item or if the second item can be on different sections/frames of the video content).
        Regarding claim 6, the combination teaches the method of claim 1, further comprising: receiving from an input device a selection of the tag; and in response to receiving from the input device the selection of the tag, performing a predetermined action to provide additional information relating to the item in the video (See Kikinis, Fig.2c and 3A; Datta, [0048], [0053]-[0054], and [0061]; Fig.4-5 which discloses of selecting the ad tag with an input device and providing additional information via a webpage regarding the item).
       Regarding claim 7, the combination teaches the method of claim 6, wherein the step of performing the predetermined action to provide the additional information relating to the item in the video comprises causing the display device to present a web page including the additional information relating to the item (See Kikinis, Fig.2c and 3A webpage; Datta, [0048], [0053]-[0054], and [0061]; Fig.4-5 which discloses of selecting the ad tag with an input device and providing additional information via a webpage regarding the item)
      Regarding claim 9, the combination teaches the method of claim 6, wherein the step of performing the predetermined action to provide the additional information relating to the item depicted in the video comprises causing the display device to display a new window and causing the display device to present in the new window the additional information relating to the item (See Kikinis, Fig.2C, 71 which discloses a new window to display the additional information).
       Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
      Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
      Regarding claim 13, the claim has been analyzed and rejected for the same reason set forth in the rejection of claim 6.
      Regarding claim 14, the claim has been analyzed and rejected for the same reason set forth in the rejection of claim 7.
      Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
      Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
9.     Claims 2-4, 11, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kikinis,US 5,929,849 in view of Datta et al., US 2007/0079326, in view of Thomas et al., US 2005/0018045, and in further view of Abraham et al., US 7,933,809.

      Regarding claim 2, the combination of Kikinis and Datta teaches the method of claim 1, further comprising: causing the display device to display a visually perceptible indicator extending between a proximity where the item is depicted in the first frame of the video and a proximity of the first position.
      The combination of Kikinis and Datta is silent with respect to causing the display device to display a visually perceptible indicator extending between a proximity of the item position in the first frame of the video and a proximity of the first position. 
      However, in the same field of endeavor, Abraham teaches of causing the display device to display a visually perceptible indicator extending between a proximity where the item is depicted in the first frame of the video and a proximity of the first position (See Fig.3-4 and col.3 lines 40-63; col. 6 lines 46 to col.7 line 13 which discloses of changing the color/border of the article of clothing thereby being visually perceptible and extending from the item of the person and proximate of the tag itself of the selectable area).
      It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Kikinis and Datta for the mere benefit of allowing the viewer to more easily see where the selectable portions are within the frame.
      Regarding claim 3, the combination teaches the method of claim 2, further comprising: causing the display device to display the visually perceptible indicator extending between a proximity of the item position in the second frame of the video and a proximity of the second position (See Abraham, Fig.3-4 and col.3 lines 40-63; col. 6 lines 46 to col.7 line 13 which discloses of changing the color/border of the article of clothing thereby being visually perceptible and extending from the item of the person and proximate of the tag itself of the selectable area; See Datta, Fig. 3A-4 and [0031]-[0039] moving cars/players in different moving frames where the tags are present displayed on each of the multiple players jerseys including the advertisement text through the different frames at different positions; See Kikinis, col.4 lines 22-54; col.6 lines 50 to col.8 line 52; col. 10 lines 39-67; Figs.2A-2B which discloses of the multiple frames of the sequence of the video of the second frame and the tag).
      Regarding claim 4, the combination teaches the method of claim 3, further comprising: causing the display device to display the visually perceptible indicator extending between a proximity of the item position in the intermediate frames of the video and proximities of the intermediate positions (See Abraham, Fig.3-4 and col.3 lines 40-63; col. 6 lines 46 to col.7 line 13 which discloses of changing the color/border of the article of clothing thereby being visually perceptible and extending from the item of the person and proximate of the tag itself of the selectable area; See Kikinis, col.4 lines 22-54; col.6 lines 50 to col.8 line 52; col. 10 lines 39-67; Figs.2A-2B which discloses of the video display displaying the tag/emblem /car in successive adjacent frames, the intermediate position being that of at least the middle frame of the first and second frame, e.g. the second/middle frame of 3 total frames; Datta, [0031]-[0039]; analysis of claim 1 with respect to intermediate frames positions.).
       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claims 2-4.
      Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejections of claims 2-4.
10.     Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kikinis,US 5,929,849 in view of Datta et al., US 2007/0079326, in view of Thomas et al., US 2005/0018045, in further view of Abraham et al., US 7,933,809, and in further view of Duenke, US 2002/002 6343.
        Regarding claim 18, the combination of Kikinis, Datta, Thomas, and Abraham teaches the method of claim 2. The combination is silent with respect to the perceptible indicator being a lead line.
        However, in the same field of endeavor, Duenke teaches of the perceptible indicator being a lead line (See [0091]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Kikinis, Datta, Thomas, and Abraham to have incorporated the teachings of Duenke for the mere benefit of better visualizing label data such that the user can more easily identify the text that is associated to the pertinent item.
        Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 18.
        Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 18.
Conclusion
11.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov